DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 recites,  An interactive system comprising: a multi-dimensional electronic interface; at least one processor; and memory comprising instructions that, when executed by the at least one processor to: receive data elements corresponding to an assessment of one or more records; display a plurality of visual indicia derived from the data elements, the plurality of visual indicia including interpersonal categories, each belonging to a group, and each identifying a level of impact, wherein the plurality of visual indicia are positioned in a side-by-side arrangement in each group to provide a collective view of the associated levels of impact, wherein the data elements includes at least one first data element corresponding to a trait and at least two second data elements corresponding to behaviors that impact the trait.
None of the prior arts of record, alone or in combination, disclose amended claim 1 as a whole. Claims 2-5 are allowed for depending from allowed claim 1.
Claim 6 is allowed since applicant’s arguments with respect to Garcia are persuasive. Claims 7-17 are allowed for depending from allowed claim 6.
Regarding claim 18, Garcia discloses a processor-implemented method comprising: 
displaying a first group of color-coded regions representing emotions and behaviors for data collected from one or more participants using an input method (Garcia fig. 3C; [0048], “A digitized chart or Moodboard as shown in FIG. 3A or FIG. 3B can specify emotion-to-numerical-(individual blocks representing the categories and identified by a specific color, each individual block having a fill level associated with the score of the respective category) as shown in FIG. 3C.”; fig. 3C – depicts correspondences between each of the categories – at least with respect to the positivity/negativity of the respective emotions; Garcia [0064], “a participant can answer a same set of questions during two different time periods. The answers from the two time periods can be visualized on the same chart); 
determining correspondences within the first group of color-coded regions (Garcia fig. 3C - in FIG. 3C.”; fig. 3C – depicts correspondences between each of the categories – at least with respect to the positivity/negativity of the respective emotions)
However, Garcia or any prior art of record do not disclose:
providing individual ones of the first group of color-coded regions with a first portion of pixels in a first color associated with a value in the data based in part on the correspondences; 
providing a second portion of pixels in the individual ones of the first group of color-coded regions a second color associated with a neutral indication; 
determining changes to the data over discrete or random intervals of time, the changes modifying the correspondences; and 
dynamically changing the first portion of pixels and the second portion of pixels to update the display of the first group of color-coded regions.
Claims 19-20 are allowed for depending from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313.  The examiner can normally be reached on 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.